Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Argument on pg. 10, filed 12/03/2021, with respect to amended claim 20 and 34 have been fully considered and are persuasive.  The rejection of 09/30/2021 has been withdrawn. With regards to the argument on pg. 10, applicant’s arguments are persuasive, and application is in terms for allowance.

Allowable Subject Matter
Claims 20-22, 25, 26, 28-30, 32, 34, 37, and 39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736